Citation Nr: 0422910	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-20 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2000 rating 
decision by the Montgomery, Alabama Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal to that decision.  The 
veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in November 2000.  A transcript of that hearing is of 
record.  In November 2001, the veteran and his representative 
offered testimony before the undersigned Veterans Law Judge 
at the Montgomery, Alabama, RO (i.e. a Travel Board hearing).  
A transcript of that hearing is also of record.  

The case came back to the Board in December 2001.  At that 
time, the Board determined that further development was 
required to properly evaluate the veteran's claim of service 
connection for PTSD.  In March 2002, the Board undertook 
additional development with regard to that issue pursuant to 
38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO and an SSOC was issued in December 2003.  

Unfortunately, for reasons explained below, this case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim for service connection for PTSD.  
In addition, while an SSOC issued in December 2003 apprised 
the veteran of the provisions of 38 U.S.C.A. § 5103A (West 
2002), VA has not informed the veteran of the specific 
information and evidence needed to support his specific claim 
and the development responsibilities and activities of the VA 
and the veteran.  As such, it does not appear that the 
veteran has received the notice he is due under 38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the appellant 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




